Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 05/21/2020 has been fully considered and is attached hereto.
Claim Objections
Claims 1, 5-8, 10, 12-14 and 18-20 are objected to because of the following lack of antecedent informalities: 
● In Claim 1, line 5, Claims 5-6, lines 2-3 and Claim 7, line 2 “coolant fluid” should be changed to read - - the coolant fluid - -.
● In Claim 8, lines 7 and 16, Claim 10, line 3, Claims 12-13, lines 2-3 and Claim 14, line 2  “coolant fluid” should be changed to read - - the coolant fluid - -.
● In Claims 18-19, lines 2-3 and Claim 20, line 2 “coolant fluid” should be changed to read - - the coolant fluid - -.
● In Claim 10, line 5 “the shared cool reservoir” should be changed to read - - the shared coolant reservoir - -.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U,S,C, 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Joshi et al (US 2021/0161026).
	Regarding Claim 1, Joshi (In Fig 9) discloses a cooling assembly (300) comprising:
 	a heat-generating device (102), (¶ 29, II. 1-8); 
a metal inverse opal (MIO) layer (114), (¶ 32, II. 1-4) bonded to the heat-generating device (102), (Fig 9).
a shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) containing coolant fluid (308), (¶ 66, II. 1-6); 
a passive heat exchange circuit (302) directing coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the MIO layer (114) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (¶ 66, II. 14-19); and 
an active heat exchange circuit (secondary heat exchanger, ¶ 66, II. 19-21) comprising a pump (fluid pump, ¶ 66, II. 1-6) and a heat exchanger (secondary heat exchanger, ¶ 66, II. 19-21), wherein the active heat exchange circuit (secondary heat exchanger, ¶ 66, II. 19-21) draws the coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the heat exchanger (secondary heat exchanger, ¶ 66, II. 19-21) and returns the coolant fluid (308) to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (¶ 66, II. 19-21), (Fig 9).
	Regarding Claim 2, Joshi discloses the limitation of Claim 1, however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the MIO layer (114) opposite the heat-generating device (102).
Regarding Claim 3, Joshi discloses the limitation of Claim 1, however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the heat-generating device (102) opposite the MIO layer (114), (Fig 9).
Regarding Claim 15, Joshi (In Fig 9) discloses a method of cooling a heat-generating device (102), (¶ 29, II. 1-8) comprises: 
actively directing fluid (308), (¶ 66, II. 1-6) through an active heat exchange circuit (secondary heat exchanger, ¶ 66, II. 19-21) with a pump (fluid pump, ¶ 66, II. 1-6) from a shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), through a heat exchanger (secondary heat exchanger, ¶ 66, II. 19-21), and into the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14); and 1922562-5592 / 2019-1291 
passively directing fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through a passive heat exchange circuit (302) such that coolant fluid (308) is directed from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through an MIO layer (114) bonded to the heat-generating device (102) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (Fig 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Zhou el al (2016/0315491).
Regarding Claim 4, Joshi discloses the limitation of Claim 1, however Joshi 
does not disclose wherein the cooling assembly  further comprising a motor fluidically coupled to the active heat exchange circuit such that the coolant fluid traveling through the active heat exchange circuit cools the motor.
	Instead Zhou (In Fig 8)  teaches wherein the cooling assembly further comprising a motor (electric motor, ¶ 26, II. 1-9) fluidically coupled to the active heat exchange circuit (44), (Fig 8) such that the coolant fluid (36) traveling through the active heat exchange (44) circuit cools the motor (electric motor, ¶ 26, II. 1-9), (¶ 31, II. 4-9), (Fig 8).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Zhou with a motor being fluidically coupled to the active heat exchanger circuit such that the coolant fluid traveling through the active heat exchanger circuit cools the motor to benefit from improving electrical energy production from the waste heat while providing cooling to various components allowing their efficient operations (Zhou, ¶ 4, II. 1-15).
Claims 5-6, 8-9, 11-13 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei (2006/0289148).
Regarding Claim 5, Joshi discloses the limitation of Claim 1, however Joshi
does not explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding coolant fluid into the passive heat exchange circuit; and a second outlet feeding coolant fluid into the active heat exchange circuit.
	Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  

	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 6, Joshi discloses the limitation of Claim 1, however Joshi
does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving coolant fluid from the passive heat exchange circuit; and a second inlet receiving coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291 a first inlet (10-4) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 8, Joshi (In Fig 9) discloses a cooling assembly (300) comprising: 
a heat-generating device (102), (¶ 29, II. 1-8); 
a metal inverse opal (MIO) layer (114), (¶ 32, II. 1-4) bonded to the heat-generating device (102), (Fig 9); 
a shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) containing coolant fluid (308), (¶ 66, II. 1-6); 
a passive heat exchange circuit (302) directing coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the MIO layer (114) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14); 
an active heat exchange circuit (secondary heat exchanger, ¶ 66, II. 19-21) comprising a pump (fluid pump, ¶ 66, II. 1-6) and a heat exchanger (secondary heat exchanger, ¶ 66, II. 19-21) fluidically coupled to the pump (fluid pump, ¶ 66, II. 1-6), wherein the active heat exchange circuit (secondary heat exchanger, ¶ 66, II. 19-21) draws the coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the heat exchanger (secondary heat exchanger, ¶ 66, II. 19-21) and returns the coolant fluid (308) to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (¶ 66, II. 19-21), (Fig 9). 
However Joshi does not disclose wherein a temperature sensor configured to output a signal indicative of a temperature of the coolant fluid within the shared coolant reservoir; and an electronic control unit configured to: detect the temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor; and direct coolant fluid from the active heat exchange circuit to the shared coolant reservoir in response to the temperature of the coolant fluid within the shared coolant reservoir.
Instead Wei (In Fig 4) teaches wherein a temperature sensor (sensor, ¶ 37, II. 24-32) configured to output a signal indicative of a temperature of the coolant fluid within the shared coolant reservoir (14), (¶ 32, II. 37-40); and 
an electronic control unit (26) configured to: detect the temperature of the coolant fluid (coolant, ¶ 32, II. 7-10) within the shared coolant reservoir (14) based on the signal from the temperature sensor (sensor, ¶ 37, II. 24-32); and direct coolant fluid from the active heat exchange circuit (24) to the shared coolant reservoir (14) in response to the temperature of the coolant fluid within the shared coolant reservoir (14), (¶ 32, II. 31-47).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a temperature sensor outputting a signal indicative of the temperature of liquid coolant in the shared coolant reservoir and an electronic control unit to detect the temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor and direct coolant fluid from the active heat exchanger circuit to the shared coolant reservoir in response to the temperature of the coolant fluid within the shared coolant reservoir to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 9, Joshi in view of Wei discloses the limitation of Claim 8,
 however Joshi as modified does not discloses wherein the electronic control unit activates the pump in response to detecting the temperature of the coolant fluid within the shared coolant reservoir of about 60 C° or more.
Instead Wei (In Fig 4) further teaches wherein the electronic control unit (26) activates the pump (22) in response to detecting the temperature of the coolant fluid (coolant, ¶ 32, II. 7-10) within the shared coolant reservoir (14) of about 60 C° (threshold, ¶ 32, II. 37-47) or more. 
It would have been an obvious matter of design choice to one of ordinary skill in the art to choose a shared coolant reservoir temperature of 60 C°,  since it has been held that where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with control unit activating the pump in response to detecting the temperature of the coolant fluid within the shared coolant reservoir of about 60 C° or more to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 11, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the heat-generating device (102) opposite the MIO layer (114), (Fig 9).
Regarding Claim 12, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi as modified does not  explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding coolant fluid into the passive heat exchange circuit; and a second outlet feeding coolant fluid into the active heat exchange circuit.
Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 13, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving coolant fluid from the passive heat exchange circuit; and a second inlet receiving coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291 a first inlet (10-4) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 18, Joshi discloses the limitation of Claim 15, however Joshi
does not explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding coolant fluid into the passive heat exchange circuit; and a second outlet feeding coolant fluid into the active heat exchange circuit.
	Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 19, Joshi discloses the limitation of Claim 15, however Joshi
does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving coolant fluid from the passive heat exchange circuit; and a second inlet receiving coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291 a first inlet (10-4) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Claims 7, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei and further in view of Koberstein et al (US 2018/0312034).
Regarding Claim 7, Joshi in view of Wei discloses the limitation of Claim 6,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving coolant fluid from the passive heat exchange circuit.
	Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Regarding Claim 14, Joshi in view of Wei discloses the limitation of Claim 13,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving coolant fluid from the passive heat exchange circuit.
	Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Regarding Claim 20, Joshi in view of Wei discloses the limitation of Claim 19,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving coolant fluid from the passive heat exchange circuit.
	Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei and further in view of Zbinden (US 4,393,921).
Regarding Claim 10, Joshi in view of Wei discloses the limitation of Claim 8,
 however Joshi as modified does not discloses wherein the active heat exchange circuit further comprises a valve communicatively coupled to the electronic control unit, wherein the electronic control unit is configured to open the valve to allow coolant fluid from the active heat exchange circuit to flow into the shared coolant reservoir in response to detecting a threshold temperature of the coolant fluid within the shared cool reservoir.
Instead Zbinden (In Fig 3) teaches wherein the active heat exchange circuit (heat exchanger, Col 3, II. 63-68), (Fig 3) further comprises a valve (electromechanical valve, Col 3, II. 63-68 ) communicatively coupled to the electronic control unit (control circuit, Col 3, II. 63-68), wherein the electronic control unit (control circuit, Col 3, II. 63-68) is configured to open the valve (electromechanical valve, Col 3, II. 63-68) to allow coolant fluid (coolant, Col. 3, II. 63-68) from the active heat exchange circuit (heat exchanger, Col 3, II. 63-68) to flow into the shared coolant reservoir (reservoir, Col 3, II. 63-68) in response to detecting a threshold temperature (set point temperature, Col 5, II. 35-38) of the coolant fluid (coolant, Col 3, II. 63-68) within the shared cool reservoir (reservoir, Col 3, II. 63-68), (Col 5, II. 35-52), (Abstract, II. 1-9), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Zbinden with a valve coupled to a control unit and configured to be opened allowing coolant fluid from the active heat exchanger circuit to flow into the shared coolant reservoir in response to detecting a threshold temperature of the coolant fluid within the shared coolant reservoir to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
Claims 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Zbinden.
Regarding Claim 16, Joshi discloses the limitations of Claim 15, however Joshi does not disclose wherein the method further comprising: receiving a signal from a temperature sensor with an electronic control unit; determining, with the electronic control unit, a temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor; and activating, with the electronic control unit, the pump in response to the temperature of the coolant fluid within the shared coolant reservoir.
Instead Zbinden (In Fig 3) teaches wherein the method further comprising: receiving a signal from a temperature sensor (temperature sensor, Col 9, II. 49-52) with an electronic control unit (control circuit, Col 3, II. 63-68); determining, with the electronic control unit (control circuit, Col 3, II. 63-68), a temperature of the coolant fluid (coolant, Col. 3, II. 63-68) within the shared coolant reservoir (reservoir, Col 9, II. 49-52) based on the signal from the temperature sensor (temperature sensor, Col 9, II. 49-52); and activating, with the electronic control unit (control circuit, Col 3, II. 63-68), the pump (pump 1, Col 7, II. 46-51) in response to the temperature of the coolant fluid (coolant, Col. 3, II. 63-68) within the shared coolant reservoir (reservoir, Col 9, II. 49-52), (Col 5, II. 35-52), (Abstract, II. 1-9), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Zbinden with a temperature sensor and an electronic control unit, determining with the temperature sensor the temperature of coolant fluid within the shared coolant reservoir and activating a pump with the electronic control unit in response to the temperature of the coolant fluid within the shared coolant reservoir to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
Regarding Claim 17, Joshi in view of Zbinden discloses the limitations of Claim 16, however Joshi as modified does not disclose wherein the electronic control unit  activates the pump in response to determining the temperature of the coolant fluid within the shared coolant reservoir is about 60 C° or greater.
However Zbinden (In Fig 3) further teaches wherein the electronic control unit (control circuit, Col 3, II. 63-68) activates the pump (pump 1, Col 7, II. 46-51) in response to determining the temperature of the coolant fluid (coolant, Col. 3, II. 63-68)  within the shared coolant reservoir (reservoir, Col 9, II. 49-52) is about 60 C° or greater (Col 4, II. 64-68), (Abstract, II. 1-5), (Fig 3).
It would have been an obvious matter of design choice to one of ordinary skill in the art to choose a shared coolant reservoir temperature of 60 C°,  since it has been held that where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Zbinden with a temperature sensor and an electronic control unit, determining with the electronic control unit activating the pump in response to determining the temperature of the coolant fluid within the shared coolant reservoir being about 60 C° or greater to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Encapsulated Phase Change Porous Layer US 10,679,923, Integrated Waste Heat Recover and Motor Assisted Turbocharger System US 2017/0260889.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835